Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 1 of 7 PageID #: 2476




                                United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    DAMONIE EARL, LINDA RUGG,                              §
    ALESA BECK, TIMOTHY BLAKEY, JR.,                       §
    STEPHANIE BLAKEY, MARISA                               §
    THOMPSON, MUHAMMAD MUDDASIR                            §
    KHAN, ELIZABETH COOPER, JOHN                           §
    ROGERS, VALERIE MORTZ-ROGERS,                          §    Civil Action No. 4:19-cv-00507
    and LAKESHA GOGGINS, each                              §    Judge Mazzant
    individually and on behalf of all others               §
    similarly situated                                     §
                                                           §
    v.                                                     §
                                                           §
    THE BOEING COMPANY and                                 §
    SOUTHWEST AIRLINES CO.                                 §

                               MEMORANDUM OPINION AND ORDER

           Pending before the Court is Defendant Southwest Airlines Co.’s Motion to Amend the

Court’s Memorandum Opinion and Order of February 14, 2020, to Certify for Interlocutory

Review Pursuant to 28 U.S.C. § 1292(b) (Dkt. #71). Having considered the motion, the relevant

pleadings, and the Court’s February 14, 2020 Memorandum Opinion and Order, the Court finds

that the motion should be denied.

                                                BACKGROUND

           A full factual background can be found in the Court’s February 14 Memorandum Opinion

and Order (Dkt. #56 at pp. 1–4). As a brief recap: This litigation centers around the allegedly

fraudulent representations and conspiratorial conduct of Defendants Southwest and Boeing

(Dkt. #1 ⁋ 8). 1 Plaintiffs Damonie Earl, Linda Rugg, Alesa Beck, Timothy Blakey, Jr., Stephanie

Blakey, Marisa Thompson, Muhammad Muddasir Khan, Elizabeth Cooper, John Rogers, Valerie



1
    Defendant Boeing did not join in Defendant Southwest’s motion. See generally (Dkt. #71).
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 2 of 7 PageID #: 2477



Mortz-Rogers, and Lakesha Goggins (collectively, “Plaintiffs”) bring their own claims against

Defendants and seek to represent a putative class of similarly situated individuals who—they

claim—were overcharged at the moment they purchased their airplane tickets (Dkt. #1 ⁋ 325).

          On September 13, 2019, Defendants filed their motions to dismiss (Dkt. #19; Dkt. #21).

Plaintiffs responded on October 11, 2019 (Dkt. #28). Defendants filed their replies on October 28,

2019 (Dkt. #34; Dkt. #35), and on November 12, 2019, Plaintiffs filed their sur-reply (Dkt. #39).

On December 9, 2019, the Court held a hearing on Defendants’ motions to dismiss (Dkt. #48).

          After thoroughly considering Defendants’ motions to dismiss, the Court granted in part and

denied in part both motions (Dkt. #56). Relevant to Defendant Southwest’s motion to certify for

interlocutory review, the Court found in its Memorandum Opinion and Order that Plaintiffs had

sufficiently pleaded an injury in fact to establish Article III standing at the Rule 12 stage (Dkt. #56

at pp. 7–18). 2 Specifically, the Court recognized that Plaintiffs advanced two theories of economic

injury:

          (1) if Plaintiffs had known the MAX 8 was fatally defective, Plaintiffs would never
          have purchased a ticket, so Plaintiffs want their money back; and (2) Defendants’
          RICO enterprise and fraudulent actions allowed Defendant Southwest to
          overcharge Plaintiffs for their tickets (Dkt. #1 ⁋⁋ 8, 52–53, 364–65; Dkt. #48 at pp.
          42–43).

(Dkt. #56 at p. 8).

          The Court held that Plaintiffs’ first theory was insufficient to establish an economic injury

in fact (Dkt. #56 at p. 9). But the Court explained that “Plaintiffs have satisfied their burden at

this stage and may invoke the Court’s jurisdiction” on their second theory (Dkt. #56 at p. 9). So,

the Court found that the single, limited ground establishing Plaintiffs’ Article III injury at the Rule



2
  The Court also dismissed the majority of Plaintiffs’ claims under Rule 12(b)(6), leaving Plaintiffs with “two
remaining causes of action for: (1) civil RICO violations under 18 U.S.C. § 1962(c); and (2) civil RICO violations
under 18 U.S.C. § 1962(d)” (Dkt. #56 at p. 26). That decision is not at issue here.

                                                        2
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 3 of 7 PageID #: 2478



12 stage was an alleged overcharge that resulted from “Defendants’ alleged RICO enterprise and

fraudulent conduct—designed to hide the MAX 8’s defect—[which] allowed them to inflate the

price of an airplane ticket, resulting in an overcharge of Plaintiffs” (Dkt. #56 at p. 12). This was

the only a well-pleaded economic injury “separate and distinct from any alleged risk of physical

harm” that the Court found Plaintiffs had alleged under binding Fifth Circuit precedent (Dkt. #56

at pp. 12–16).

        On March 13, 2020, Defendant Southwest filed its Motion to Amend the Court’s

Memorandum Opinion and Order of February 14, 2020, to Certify for Interlocutory Review

Pursuant to 28 U.S.C. § 1292(b) (Dkt. #71). Defendant Southwest asks the Court to certify the

following question:

       Whether plaintiffs who used a service safely, completely, and without incident can
       allege Article III injury merely by claiming that they would have paid less if an
       alleged safety risk had been disclosed.

(Dkt. #71 at p. 2). Plaintiffs responded in opposition to certification on March 27, 2020 (Dkt. #72).

Defendant Southwest filed its reply on April 2, 2020; Plaintiffs filed their sur-reply three days later

(Dkt. #73; Dkt. #75).

                                       LEGAL STANDARD

       Under 28 U.S.C. § 1292(b), the Court may certify one of its orders for interlocutory appeal

if it determines “that such order involves a [(1)] controlling question of law [(2)] as to which there

is substantial ground for difference of opinion and that [(3)] an immediate appeal from the order

may materially advance the ultimate termination of the litigation . . . .”

       In the Fifth Circuit, interlocutory appeals are exceptional and “[d]o not lie simply to

determine the correctness of a judgment.” Clark-Dietz & Assocs.-Eng’rs, Inc. v. Basic Constr.

Co., 702 F.2d 67, 68 (5th Cir. 1983). Thus, “[a]ll three . . . elements should be present before a

court certifies an order for interlocutory appeal.” Monroe v. Cessna Aircraft Co., No. 2:05-cv-250,
                                                  3
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 4 of 7 PageID #: 2479



2006 WL 1305116, at *1 (E.D. Tex. May 9, 2006). But even “[s]atisfying these three statutory

criteria is not always sufficient, ‘as district court judges have unfettered discretion to deny

certification even when all three are satisfied.’” Commil USA, LLC v. Cisco Sys., Inc., No. 2:07-

cv-341, 2011 WL 738871, at *4 (E.D. Tex. Feb. 23, 2011) (internal citation omitted), vacated on

other grounds, Commil USA, LLC v. Cisco Sys., Inc., 575 U.S. 632 (2015).

                                             ANALYSIS

        “Section 1292(b) appeals are exceptional.” Clark-Dietz & Assocs.-Eng’rs, 702 F.2d at 69.

This is not one of the exceptional cases. In fact, the question Defendant Southwest wants certified

was definitively answered by the Court in Defendant Southwest’s favor. Defendant Southwest

asks for this question to be certified:

        Whether plaintiffs who used a service safely, completely, and without incident can
        allege Article III injury merely by claiming that they would have paid less if an
        alleged safety risk had been disclosed.

(Dkt. #71 at p. 2) (emphasis added). As the Court explained in its February 14 Memorandum

Opinion and Order, the answer to that question is clearly, “no”:

        Pointing to the tragic fatalities of other passengers at the hands of a potentially
        defective airplane is not a basis that Plaintiffs can use to show that they were injured
        because they paid money for a ticket. . . . To put it in Rivera’s terms: “[Plaintiffs’]
        no-injury ‘damages’ will not vary with [Defendants’] degree of negligence or the
        [airplane’s] propensity for harm.” See [Rivera v. Wyeth-Ayerst Labs., 283 F.3d 315,
        320 (5th Cir. 2002)].

        Accordingly, Plaintiffs’ first theory of injury—that had Plaintiffs known the MAX
        8 was fatally defective, Plaintiffs would never have purchased a ticket—is not a
        cognizable injury-in-fact. Plaintiffs may not invoke the Court’s power to decide
        “Cases” and “Controversies” under Article III with this damages theory.

(Dkt. #56 at pp. 11–12). The Court then went on to explain:

        While Plaintiffs’ first theory does not represent an injury in fact, Plaintiffs
        successfully established an economic injury in fact on their second
        theory. . . . Defendants’ arguments are almost exclusively tailored toward
        Plaintiffs’ first theory of injury and how that theory of injury is proscribed by
        Rivera. And the Court agrees with Defendants on that point; Plaintiffs cannot

                                                   4
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 5 of 7 PageID #: 2480



       establish standing on the theory that they would not have purchased a ticket had
       they known there was a risk of physical injury caused by the MAX 8’s defect.

                                                ...

       The two MAX 8 crashes are what alerted Plaintiffs to the Defendants’ alleged
       scheme of concealing the MAX 8’s defect in order to overcharge customers; the
       economic injury does not stem from the risk of physical injury. Rather, taking
       Plaintiffs’ allegations as true, Defendants knew about the MAX 8’s defect from the
       beginning, but they chose to hide that defect to keep ticket prices inflated (Dkt. #28
       at p. 47). Plaintiffs’ claim of economic injury via an overcharge is similar to the
       economic injury suffered by the plaintiffs in [Cole v. General Motors Corporation,
       484 F.3d 717 (5th Cir. 2007)].

                                                ...

       Defendants’ alleged RICO enterprise and fraudulent conduct—designed to hide the
       MAX 8’s defect—allowed them to inflate the price of an airplane ticket, resulting
       in an overcharge of Plaintiffs. Like the Cole plaintiffs, Plaintiffs’ economic injury
       centers around a design defect that, once revealed, allowed Plaintiffs to identify an
       economic injury that occurred at the moment of purchase. And, unlike the Rivera
       plaintiffs, Plaintiffs here do not allege an economic harm that emanated only from
       potential physical harm. See Cole, 484 F.3d at 723 (distinguishing Rivera).

(Dkt. #56 at pp. 11–14) (footnote omitted).

       As a careful reading of the Court’s Order shows, Defendant Southwest’s motion to certify

is infirm at its inception—the Court already explicitly rejected Plaintiffs’ argument that they could

establish an Article III injury by claiming that they would have paid less if an alleged safety risk

had been disclosed (Dkt. #56 at pp. 11–12). Unless Defendant Southwest is suggesting that the

Court’s rejection of Plaintiffs’ argument was in error—and it surely is not—then Defendant

Southwest has not identified any question to be certified for interlocutory appeal.

       Even then, the Court denies Defendant Southwest’s motion on the independent ground that

it has not met all three elements of § 1292(b). First—as discussed above—an immediate appeal

from the order will not materially advance the ultimate termination of the litigation because the

grounds for Defendant Southwest’s appeal have already been resolved in Defendant Southwest’s

favor. And second, Defendant Southwest has not identified a “substantial ground for difference

                                                 5
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 6 of 7 PageID #: 2481



of opinion” on this issue. Indeed, the Fifth Circuit itself distinguished Rivera in the same way the

Court did when it decided Cole. Particularly at the Rule 12 stage, there is not a “substantial ground

for difference of opinion” on this issue when the Court faithfully applied the Fifth Circuit’s binding

precedent to reach its conclusion. As Plaintiffs identify, Defendant Southwest points to no Fifth

Circuit or United States Supreme Court decision evincing a substantial ground for difference of

opinion on this issue (Dkt. #72 at pp. 10–11 & n.1).

         In sum: The Court decided the question Defendant Southwest seeks to certify in Defendant

Southwest’s favor. 3 And to the extent Defendant Southwest actually wants to certify the only

holding adverse to its interests in the Court’s February 14 Memorandum Opinion and Order—

which is that “Plaintiffs’ claim of economic injury via an overcharge is similar to the economic

injury suffered by the plaintiffs in Cole,” giving Plaintiffs a cognizable Article III injury(Dkt. #56

at p. 13)—Defendant Southwest has not identified a substantial ground for difference of opinion

on this question.

                                                 CONCLUSION

         It is therefore ORDERED that Defendant Southwest’s Motion to Amend the Court’s

Memorandum Opinion and Order of February 14, 2020, to Certify for Interlocutory Review

Pursuant to 28 U.S.C. § 1292(b) (Dkt. #71) is hereby DENIED.




3
  Compare (Dkt. #56 at p. 9) (“Plaintiffs’ first claim of economic injury—that had Plaintiffs known the MAX 8 was
fatally defective, Plaintiffs would never have purchased a ticket—is identical to the no-injury products liability claim
foreclosed by Rivera. Plaintiffs cannot establish an injury by pointing to an alleged design defect that injured others
but did not injure Plaintiffs.”), with (Dkt. #71 at p. 2) (“Whether plaintiffs who used a service safely, completely, and
without incident can allege Article III injury merely by claiming that they would have paid less if an alleged safety
risk had been disclosed.”).

                                                           6
Case 4:19-cv-00507-ALM Document 152 Filed 07/23/20 Page 7 of 7 PageID #: 2482

  SIGNED this 23rd day of July, 2020.




                             ___________________________________
                             AMOS L. MAZZANT
                             UNITED STATES DISTRICT JUDGE




                                        7
